DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 06/29/2019, 12/01/2020 and 12/15/2020 have been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of claims 15-22, Group II, in the reply filed on 09/23/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 1-14 directed to a method that is non-elected without traverse.  Accordingly, claims 1-14 are being cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-14:	please cancel these claims.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for a porous molded body which can be characterized as claimed: i) comprising a sodium or potassium carbonate, ii) has a pore diameter of 0.05-10 microns with a median pore diameter of 0.36-0.90 micron and with a  pore volume of 0.10-0.30 mL/g, and iii) has a crushing strength of 1.8-8.5 kgf.
Yeates et al. (US 2018/0161761) discloses a fluoride-mineralized carrier that comprises a potassium compound, such as potassium carbonate [0082] and [0140], said carrier having a crush strength of 1.8-40 N/mm (about 0.18-4 kgf/mm) [0107], a total pore volume of about 0.2-0.8 mL/g [0110], and a median pore diameter of 0.5-50 microns [0110] (also see Figures). Yeates is silent about the carrier having a pore diameter of 0.05-10 microns with a median pore diameter of 0.36-0.90 micron and with a  pore volume of 0.10-0.30 mL/g, as recited in pending claim 15.
Te et al. (US 2018/0133696) discloses a porous alumina support catalyst which is contacted with a alkali metal carbonate as a fixing agent [009] such as sodium carbonate [0041], wherein the support has a crush strength of 8-12 lbf/mm [0025] and [0061] (3.6-5.4 kgf/mm), a pore volume of 0.25-0.35 mL/g [0021], [0028] and [0045],  and a pore diameter of 0.05-1 microns [0084]. Te is silent about the median pore diameter of 0.36-0.90 micron for the pores with a diameter of 0.05-10 microns.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772